DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A in the reply filed on 12/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-14, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh (US 2018/0035624 A1).
	Regarding claim 1, Itoh discloses a vertical farming system comprising: 
a plant storage frame (figure 1, comprehensive plant cultivation system 100) including 
a plurality of horizontal guiding members spaced apart vertically from each other (figure 1, frames 103a and 103b; figure 12, holding members 108; paragraph 0150, “The unit plant cultivation device 1 is, as shown in FIG. 1, FIG. 2, FIG. 4 and FIG. 5, formed by connecting a plurality of seedling growing units 2 to each other in series,”), 
the plant storage frame having an open front end for allowing access into the storage frame (figures 1 and 2 show multiple ways of accessing the system 100 from an open space, with any access area being equivalent to an open front end); 
a plurality of plant receiving trays received on a corresponding horizontal guiding member for receiving a plurality of plants (figures 1-2, units 2a-2b; paragraph 151, “In the comprehensive plant cultivation device 100 of this embodiment, young seedling unit plant cultivation devices 1a each thrilled of young seedling growing units 2a and grown seedling unit plant cultivation devices 1b each formed of grown seedling growing units 2b are disposed in a mixed form,”), 
the plant receiving trays being disposed adjacent to each other and substantially in a common plane to define a vertical farming layer (figures 1-2, paragraph 0150), 
the plant receiving trays being laterally movable along the horizontal guiding members towards and away from the open front end of the storage frame (paragraph 0336, “For example, the seedling growing unit 2 may be placed on an end portion of the holding member 108 in some way, and the seedling growing unit 2 may be installed to the unit installation space by making the seedling growing unit 2 laterally slide,”),
the plant receiving trays being connectable to each other such that movement of one of the plant receiving trays in a lateral direction moves the remaining plant receiving trays in the same lateral direction (figures 4-5, connecting member 55; paragraph 0189, “In an actual configuration, the cases 5 of the seedling growing units 2 are made to face each other with a gap formed therebetween, and the connecting member 55 is mounted between the cases 5 so as to connect the cases 5 to each other,”; paragraph 0336; figure 7, connecting members 20; paragraph 0164, “The conveyance device 15 is formed of two 
the plant receiving trays being further detachable from each other to allow each plant receiving tray to be removed from the storage frame through the open front end to be tended individually from the other plant receiving trays (connecting members 5 detach from cases 5 of units 2 to enable the units to be separated from one another, as shown in figures 4-5b).

Regarding claim 2, Itoh discloses the limitations of claim 1, and further discloses wherein each tray includes a front tray end located towards the front end of the storage frame and a rear tray end located away from the front end of the storage frame (units 2 have a front end and a rear end, as shown in figure 2; unit 2 has two ends with each end having connecting members 20, as shown in figure 6), the rear tray end of each tray being detachably connectable to the front tray end of an adjacent plant receiving tray located rearwardly from the tray such that when the front one of the plant receiving trays is moved laterally along the horizontal members, the remaining plant receiving trays are also moved laterally along the horizontal members (figure 6; paragraph 0209, “Further, the pressing member connecting bodies 20 disposed inside the cases 5 disposed adjacently to each other are connected to each other,”).

Regarding claim 3, Itoh discloses the limitations of claim 2, and further discloses wherein each tray includes a bottom panel having an outer panel edge and a tray sidewall extending upwardly from the outer panel edge (figures 7-9, showing unit 2 have a bottom panel with any one of its edges being considered an outer panel edge, with the unit 2 having sidewalls at its tray mounting base 12).


, as shown in figures 7-9).

	Regarding claim 7, Itoh discloses the limitations of claim 3, and further discloses wherein each tray includes a tray base having a plurality of cut-out portions and a plurality of plant containers containing the plants, each cut-out portion being sized and shaped to removably receive a corresponding plant container (figures 6-7, connecting bodies 20 and cultivation trays 38; paragraph 0231, “Two rows of pressing member connecting bodies 20 of the conveyance device 15 are disposed inside the placing portions 14 of the tray mounting base 12, and the side portions of the cultivation tray 38 are disposed over the pressing member connecting bodies 20 so as to cover the pressing member connecting bodies 20 as shown in FIG. 7,”).

	Regarding claim 8, as dependent on claim 1, Itoh discloses the limitations of claim 1, and further discloses: 
at least one tending unit for tending to plants (figure 2, tray carrying-out device 112); 
a tray displacement assembly disposed adjacent the open front end of the plant storage frame for selectively moving at least one of the plant receiving trays from the plant storage frame to one of the at least one tending unit for tending to the plants received in the at least one of the plant receiving trays and from the at least one tending unit to the plant storage frame to return the at 

Regarding claim 9, Itoh discloses the limitations of claim 8, and further discloses wherein the tray displacement assembly includes:
a displacement platform sized and shaped to receive the front one of the plant receiving trays (figure 9, tray mounting base 12); 
a tray extraction mechanism mounted to the displacement platform for engaging the front one of the plant receiving trays received in the storage frame at a first vertical level and for moving the front one of the plant receiving trays laterally outwardly from the storage frame onto the displacement platform (figure 2, tray carrying-in device 101); and 
an actuator operatively connected to the displacement platform to move the displacement platform vertically to thereby move the front one of the plant receiving trays vertically to the one of the at least one tending units located at a second vertical level different from the first vertical level (paragraph 0290, “Then, the cultivation tray 38 in such a state is placed on the lifting and lowering table 125 of the tray carrying-in device 101. In this embodiment, the roller conveyer device 130 is mounted on the lifting and lowering table 125 and hence, by starting the roller conveyer device 130, it is possible to pull the cultivation tray 38 onto the lifting and lowering table 125 from the outside,”).



Regarding claim 11, Itoh discloses the limitations of claim 1, and further discloses wherein the plant receiving trays are slidably received on the horizontal members (figures 11a-11d; paragraph 0336).

Regarding claim 12, Itoh discloses a method for tending to plants, the method comprising:
providing a vertical farming system as defined in claim 1 (figure 1); 
providing at least one tending unit for tending to the plants and a tray displacement assembly disposed adjacent the open front end of the plant storage frame (figures 2 and 11a); 
using the tray displacement assembly, moving a front one of the plant receiving trays laterally outwardly from one of the vertical farming layers of the storage frame through the open front end (figures 2 and 11a); and 
using the tray displacement assembly, moving the front one of the plant receiving trays vertically relative to the storage frame towards one of the at least one tending unit (paragraph 0290).

Regarding claim 13, as dependent on claim 12, Itoh discloses the limitations of claim 12, and further discloses wherein the front one of the plant receiving trays is removably connected to an adjacent plant receiving tray located rearwardly from the front tray one of the plant receiving trays (figures 4-5b), the method further comprising: after moving the front one of the plant receiving trays laterally outwardly from one of the vertical farming layers, moving the front one of the plant receiving trays upwardly to disconnect the front one of the plant receiving trays from the adjacent plant receiving tray (figures 4-5b).



Regarding claim 22, Itoh discloses a vertical farming system comprising:
a plant storage area for storing a plurality of plants in a plurality of vertical farming layers (figure 2, frame 103a); 
a tending unit located remotely from the plant storage area for tending to the plants when the plants are received in the tending unit (figure 2, frame 103b); 
a plant displacement assembly disposed between the plant storage area and the tending unit for selectively moving at least one plant from the storage area to the tending unit to allow the at least one plant to be tended and from the tending unit to the plant storage area to allow the plant unit to be returned to storage (figure 2, lifting and lowering device 115).

Regarding claim 23, Itoh discloses the limitations of claim 22, and further discloses wherein the tending unit includes an irrigation unit for irrigating the plants (figure 9, water supply/discharge facility 17; the water supply/discharge facility is available in unit 2b, with unit 2b being located in frame 103b, as shown in figure 2).

Regarding claim 24, Itoh discloses the limitations of claim 22, and further discloses a plurality of plant receiving trays disposed in the plant storage area (figure 2, unit 2a), the plant receiving trays being configured for receiving the plants (figure 7, cultivation tray 38), the plant displacement assembly being .

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (US 4,521,989 A).
Regarding claim 19, Meyer discloses a method for irrigating plants in a vertical farming system, the method comprising: 
providing plants in a plant receiving tray (figure 1, sprouting container 12; column 6, lines 17-22, “In order to supply the material for sprouting disposed in the sprouting containers with the water required for the sprouting process…,”), the plant receiving tray including a bottom panel having at least one irrigation opening (column 3, lines 57-60, “There is also provided a method for the production of sprouts from a material capable of sprouting which comprises filling a dish with a feed solution for sprouting, disposing a sprouting container provided as a sieve…,”); 
positioning the plant receiving tray on a tray dipping assembly of an irrigation unit (figure 1, frames 2 and 3), the irrigation unit comprising an irrigation basin located below the tray dipping assembly (figure 1, dish 13), the irrigation basin containing an irrigation fluid (column 6, lines 3-4, “A dish 13 with liquid, in general ordinary water, is provided below the sprouting container 12,”); 
using the tray dipping assembly, moving the plant receiving tray vertically downwardly towards the irrigation basin until the bottom panel is at least partially immersed in the irrigation fluid in the irrigation basin to thereby irrigate the plants with the irrigation fluid through the at least one irrigation opening of the plant receiving tray (figure 1; column 6, lines 17-36, “in the sprouting containers with the water required for the sprouting process, the electric motor not shown in detail in the drawing is turned on and thereby the spindles 5 are rotated in the direction, which provides for a lifting up of all lift nuts 8…,”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of French (US 11,116,148 B1).
	Regarding claim 5, Itoh discloses the limitations of claim 4, but does not appear to specifically disclose wherein the second connecting portion includes a hook member having a hook recess facing downwardly to receive the first connecting portion of the adjacent plant receiving tray located rearwardly from the tray.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itoh and include wherein the second connecting portion includes a hook member having a hook recess facing downwardly to receive the first connecting portion of the adjacent plant receiving tray located rearwardly from the tray, as taught by French, in order to support aspects of a tray that are positioned in a frame (e.g., French, column 6, lines 25-41, “Elongate rails 38 may be used to support cross-rails 19 or panels extending between vertical posts 12 a, or to support trays or drainage troughs 45 such as shown in FIGS. 27 and 28,”).

	Regarding claim 6, Itoh as modified discloses the limitations of claim 5, and further discloses wherein the first connecting portion includes a connecting flange projecting frontwardly from the front tray wall, the connecting flange being sized and shaped to be snuggly received in the hook recess of the second connecting portion (e.g., French, figure 13, flange 144a) for the same reason as described in the rejection of claim 5.

	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Meyer.
	Regarding claim 15, Itoh discloses an irrigation unit for a vertical farming system, the vertical farming system including at least one plant receiving tray for receiving plants thereon (figures 9-10), the at least one plant receiving tray including a bottom panel having at least one irrigation opening (figure 10, seedling holding plate 41), the irrigation unit comprising: 
an irrigation unit frame (figure 9, case 5); and
an irrigation basin secured to the irrigation unit frame for receiving an irrigation fluid (figure 9, solution collecting trough 46).

Meyer teaches a tray dipping assembly (figure 1, lift drive 5, 6, 7, 8; column 4, lines 61-63, “The lift drive 5-8, 25-28 is disposed in the support frame 2, 3, 22 and becomes effective between the support plate 10, 29 and the dish 13, 33,”) movably connected to an irrigation unit frame (figure 1, frames 2-3) for receiving at least one plant receiving tray (figure 1, sprouting container 12), the tray dipping assembly being movably connected to the irrigation unit frame for moving the plant receiving tray vertically towards an irrigation basin (figure 1, dish 13) until the bottom panel of the plant receiving tray is at least partially immersed in irrigation fluid in the irrigation basin to thereby provide irrigation fluid to the plants through at least one irrigation opening of the plant receiving tray (column 6, lines 17-28, “apparatus 1. In order to supply the material for sprouting disposed in the sprouting containers with the water required for the sprouting process, the electric motor not shown in detail in the drawing is turned on and thereby the spindles 5 are rotated in the direction, which provides for a lifting up of all lift nuts 8. At the same time the support arms 9 move downward with the support plate 10 and the sprouting containers 12 dip into the water of the dish 13. The immersion depth is designed such that all the material for sprouting disposed in the sprouting container 12 is surrounded completely by the water flowing in through the sieve holes,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itoh and include a tray dipping assembly movably connected to the irrigation unit frame for receiving at least one plant receiving tray, the tray dipping assembly being movably connected to the irrigation unit frame for moving the plant receiving tray vertically towards the irrigation basin until the bottom panel of the plant receiving tray is at least partially immersed in the irrigation fluid in the irrigation basin to thereby provide irrigation fluid to the plants through the at least 

Regarding claim 16, Itoh as modified discloses the limitations of claim 15, and further discloses at least one guide assembly connected to the frame for guiding the tray towards the irrigation basin (e.g., Meyer, figure 1, floor plate 4 , spindles 5, chain 7; column 5, lines 20-26, “FIG. 1 shows an apparatus 1 for the production of sprouts from material for sprouting intended for human consumption, which comprises two support frames 2, 3 disposed at a distance from each other, which are solidly connected to each other with a floor plate 4 having a U-shaped cross-section open to the bottom or with a corresponding box profile,”) for the same reason as shown in the rejection of claim 15.

Regarding claim 17, Itoh as modified discloses the limitations of claim 15, and further discloses the tray dipping assembly including a tray support member movably connected to the irrigation frame, the tray support member being configured for receiving the at least one plant receiving tray (e.g., Itoh, figure 12, fork member 142; Meyer, figure 1, support arm 9 and support plate 10), the tray dipping assembly further comprising at least one actuator operatively connected to the tray support member for vertical movement of the tray support member (e.g., Itoh, figure 12, fork member 142; paragraph 0290; e.g., Meyer, column 5, lines 33-38, “A drive chain wheel not illustrated in the drawing engages the chain for this purpose, which is attached to the shaft of an electric drive motor or, respectively, of a gear motor. The electric motor can be disposed either at a support frame 2, 3 or below the floor plate 4,”) for the same reason as shown in the rejection of claim 15.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh as modified by Meyer as applied to claim 17 above, and further in view of Takayasu (US 4,813,176 A).
Regarding claim 18, Itoh as modified discloses the limitations of claim 17, and further discloses wherein the at least one actuator includes a first actuator operatively connected to a first side of the tray support member and a second actuator operatively connected to a second side of the tray support member located opposite the first side (e.g., Itoh, figure 12). However, Itoh as modified does not appear to specifically disclose the first actuator being operable individually from the second actuator for raising one of the first and second sides of the tray support member relative to the other one of the first and second sides of the tray support member to thereby incline the at least one plant receiving tray received on the tray support member.
Takayasu teaches a first actuator being operable individually from a second actuator (figure 4, links 16; column 3, lines 30-33, “…tank 1 moves by changing the angle of link 16…,”) for raising one of a first and second sides of a tray support member (figure 4, holding frames 2) relative to the other one of the first and second sides of the tray support member to thereby incline the at least one plant receiving tray received on the tray support member (column 3, lines 30-33, showing how changing an angle of one of the links would incline the cultivation tray).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itoh as modified and include the first actuator being operable individually from the second actuator for raising one of the first and second sides of the tray support member relative to the other one of the first and second sides of the tray support member to thereby incline the at least one plant receiving tray received on the tray support member, as taught by Takayasu, in order to permit lowering parts of a tray support member (e.g., Takayasu, column 3, lines 23-33, “…wherein the upper links 16 are fixed to the bottom of both sides of a cultivation tank 1 arranged to lower parts of holding frames 2 fixed to the upper ends of supports 10…,”).


Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Itoh.
Regarding claim 20, Meyer discloses the limitations of claim 19, but does not appear to specifically disclose after moving the plant receiving tray vertically downwardly towards the irrigation basin, inclining the plant receiving tray using the tray dipping assembly.
Itoh teaches after moving a plant receiving tray vertically downwardly towards an irrigation basin (figure 22a, culture solution supply device 206, showing table 127 having a path that is in a vertically downward direction, as shown in figure 22a; paragraph 0284, “…tables 125, 126, 127 are lifted or lowered by lifting and lowering…,”), inclining the plant receiving tray (figures 33a-33e, table 125 and inclining engagement member 220) using a tray dipping assembly (figures 32 and 33a-33e; paragraph 0445, “Subsequently, the pinion 223 is rotated by driving the geared motor 225 so that the rack 222 which is engaged with the pinion 223 is linearly moved. Accordingly, the inclining engaging member 220 is made to advance thus being inserted into the seedling growing unit 3 at the terminal end as shown in FIG. 33B,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meyer and include after moving the plant receiving tray vertically downwardly towards the irrigation basin, inclining the plant receiving tray using the tray dipping assembly, as taught by Itoh, in order to permit drainage of a plant receiving tray (e.g., Itoh, paragraph 0440, “…the cultivation tray 90 is inclined toward the culture solution collecting trough 46 side in the seedling growing unit 3 disposed at the terminal end so as to drain a culture solution in the seedling growing unit 3,”).

Regarding claim 21, Meyer discloses the limitations of claim 19, but does not appear to specifically disclose before positioning the plant receiving tray on the tray dipping assembly, moving the plant receiving tray from a plant storage frame of the vertical farming system towards the tray dipping assembly.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meyer and include before positioning the plant receiving tray on the tray dipping assembly, moving the plant receiving tray from a plant storage frame of the vertical farming system towards the tray dipping assembly, as taught by Itoh, in order to transport a plant receiving tray from a storage position to a position where the tray can be drained (e.g., Itoh, paragraph 0434, “That is, the cultivation tray 90 is carried in the introducing/discharging-side lifting and lowering device 202. To be more specific, the lifting and lowering table 125 of the introducing/discharging-side lifting and lowering device 202 is lowered to a lowermost portion. Then, the cultivation tray 90 is conveyed by a conveyance device not shown in the drawing, and the cultivation tray 90 is placed on the lifting and lowering table 125. At this time of operation, the cultivation tray 90 is pulled to the lifting and lowering table 125 side by driving the conveyor device 180,”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647